      Case 2:21-cv-03574-GW-RAO Document 13 Filed 05/25/21 Page 1 of 1 Page ID #:89




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
BRIAN LYNCH, et al.,                                         CASE NUMBER

                                                                     CV 21-3574-GW-RAOx
                                              PLAINTIFF(S)
                   v.
AML NETWORK, LTD, et al.,                                     RESPONSE BY THE COURT TO NOTICE TO
                                                                   FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:


       05/24/2021                      10                       Application of Non-Resident Attorney
       Date Filed                      Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

       G The document is accepted as filed
       G The document is stricken and counsel is ordered to file an amended or
         corrected document by                                                 .
       G The hearing date has been rescheduled to                                           at
       ✔ Other
       G
            Docket No. 10 is stricken for the reason(s) stated in the Notice [11] filed on May 24, 2021.




                                                             Clerk, U.S. District Court




Dated: May 25, 2021                                          By: Javier Gonzalez
                                                                Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
